Citation Nr: 0840616	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Sioux 
Falls, South Dakota (the Des Moines, Iowa RO retained 
jurisdiction).  In the January 2006 decision the RO denied 
service connection for a right knee disability.  


FINDING OF FACT

The veteran does not have a chronic right knee disability 
associated with his active military duty.  


CONCLUSION OF LAW

A chronic right knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In December 2004 correspondence, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  A 
March 2006 letter informed the veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has been able to participate effectively 
in the processing of his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was given a VA 
examination in November 2005.  In April 2006, the veteran 
stated he had no other evidence to submit.  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III.  Analysis

The veteran contends in his October 2004 claim and statement 
that his right knee disability began in 1962 or sometime when 
he was hit by a car as a child.  He also stated he was a 
member of the Marine Corps Band and "[his] knee bothered him 
on occasion."  In December 2004, the veteran stated he 
injured his right knee in March 1970 while in service.  In 
his November 2006 substantive appeal, the veteran asserted 
that he received a medical discharge due to his right knee 
and that his knee injury was aggravated because of his 
military service.  

The veteran's March 1969 enlistment examination shows no 
defects.  It does note a two inch scar on the right knee.  An 
April 1970 service treatment record shows the veteran had a 
history of right knee injury in a past car accident; he had 
recurrent pain and was unable to run any long distances.  The 
right knee experienced no locking, range of motion was 
intact, and there was no crepitance.  Some laxness of key 
ligaments was noted.  Another April 1970 service treatment 
record, stamped "Orthopedic Clinic, USNH Long Beach", 
states the veteran had a three year history of pain in the 
right knee and that he was unable to run any distance.  The 
record notes that the veteran demonstrated a symptomatic 
chondromalacia right patella.  It states this injury existed 
prior to enlistment and was not aggravated by service.  

An April 1970 medical board report gives a primary diagnosis 
of "chondromalacia of right patella."  It was concluded 
that this was not due to the veteran's misconduct, but 
existed prior to the entry of service and was not aggravated 
by service.  The veteran was found unsuitable for service and 
recommended for discharge.  

Post-service VA medical records include a November 2004 
examination of the right knee where a full range of motion 
was shown with no swelling or tenderness.  

Two undated lay statements were submitted.  The veteran's 
daughter stated in a letter that she often had to help her 
father with household tasks because "his back and legs are 
weaker, and he gets short of breath (sic)".  She stated her 
parents have had financial difficulties and when walking her 
father often has to stop to rest his legs and back.  A friend 
and former coworker of the veteran stated in a letter he 
noticed the veteran has had trouble getting up and down from 
the sitting and kneeling positions.  The friend has heard a 
popping sound when the veteran sits or stands.  The friend 
has heard this sound for roughly the past two and a half 
years.  

At a November 2005 VA examination, the VA examiner reviewed 
the veteran's claim file and present illness history.  The 
examiner noticed that the veteran was diagnosed with 
chondromalacia of the patella of the right knee while in 
service.  "[T]he diagnosis of chondromalacia is no longer 
used in diagnosing knee conditions unless the examiner has 
directly viewed the cartilage of the joint and found it 
degenerated," the examiner explained.  "The term used at 
the time of the patient's time in service is less specific 
than it is nowadays.  He has never had a procedure on the 
joint to confirm chondromalacia."  

The examiner reported that the veteran had no knee pain 
complaints, but did complain of redness and heat in the 
knees.  He complained of a slight stiffness in the knees and 
back.  The veteran stated he had not had effusion of the 
knees for many years.  No current locking or use of braces 
was reported.  The examiner found no erythema or tenderness 
about the knees.  The veteran was able to flex both knees to 
130 degrees with no complaints of pain or loss of range of 
motion post exercise or fatigability or incoordination upon 
movement.  The examiner found the veteran's knee examination 
and knee X-rays to be unremarkable, but diagnosed the veteran 
with obesity and peripheral neuropathy of the lower 
extremities.  The neuropathy was found "more as likely as 
not a complication of history of ethanol consumption."  

An April 2006 outpatient VA medical record also shows an 
examination of the right knee; no swelling or redness or 
warmth on palpation was shown.  The veteran complained of 
right knee pain.  The record states that the right knee had 
full range of motion, the patello-femoral joint was 
nontender, and X-rays were negative.  The diagnosis was "pes 
anserine bursiitis (sic)" and the veteran was given an 
injection to the knee.  

While the veteran was diagnosed with chondromalacia of the 
right knee in service, a preponderance of the competent 
evidence of record reflects that chronic right knee 
disability is not associated with active duty.  The November 
2005 VA examiner found the veteran's right knee to show no 
present disability.  The diagnosis of chondromalacia in 
service was noted but it was explained that the diagnosis 
entails degeneration of the cartilage which was not shown in 
service or on current x-rays.  No current right knee 
disability was identified.  An April 2006 outpatient report 
noted findings of bursitis, but examination at the time was 
essentially normal.  There was no diagnosis of bursitis in 
service or for many years after service.  The April 2006 
record states the veteran tolerated the injection "well with 
good relief." While the bursitis was termed chronic, it was 
not shown to recur and there was no competent evidence 
associating it with active duty.  There is no showing of 
current right knee disability related to service.  

While the veteran's daughter and friend are competent to 
state what they witnessed, they, as laypersons, are not 
competent to establish a medical diagnosis or draw medical 
conclusions because such matters require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the probative evidence of record does 
not show that the veteran has a current right knee disability 
that is related to service.  As the preponderance of the 
evidence is against his claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2008).  Therefore, the claim must be denied.  


ORDER

Service connection for right knee disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


